Raymond C. Miller, Deputy Attorney General, and Thomas D. McBride, Attorney General,
You ask if wholesalers of meat and meat products, under the provisions of the Act of July 24, 1913, P. L. 965, as amended, 76 PS §§241 to 250, known as the Commodity Law, are required to mark the weight on each individual piece of packaged meat contained in a bulk container so long as the bulk container is plainly marked as to the aggregate net weight of the contents.
You cite as an example the practice of a packing company shipping or delivering to retailers various sized bulk boxes, each containing from two to four pieces of ham, each piece ranging in weight from eight to 20 pounds, without marking the net weight on each piece of ham, but marking the net weight of the aggregate net weight on the bulk container.
Official Opinion No. 99 of the Department of Justice, Weight Marking on Meat Packages, 14 D. & C. 2d 279, held that the net weight of meat and meat products, such as bologna and ham butts, when contained in closed cellophane or liketype wrappings, must be plainly marked on each package if the processor, wholesaler, packer or other person makes sale or distribution of them in package form to a retailer. You now ask if the contents of the bulk container cannot in itself be con*417sidered as a package and if there has been a sufficient compliance with the provisions of the Commodity Law as long as the bulk container is plainly marked as to 'the net weight of the contents.
The word “package” is defined for purposes of the Commodity Law, as follows, 76 PS §241:
“The word ‘package’, as used in this act, shall mean everything containing one or more than one unit of any commodity, tied or bound together, or put up in box, bag, pack, bundle, container, bottle, jar, can or any other form of receptacle or vessel, not considered as an approved measure, except cases, cartons, crates, bundles or bales used for bulk shipping or storage: Provided, That enclosed packages are marked as to weight, measure or numerical count.”
The proviso in this definition of the word “package”, in our opinion, supplies the answer to your question. In other words, as long as a bulk shipment of meat or meat products contains a number of packages of meat or meat products, each enclosed package must be marked as to content in terms of net weight.
A whole or a portion of ham, if wrapped in the customary manner in a sealed cellophane or liketype wrapping as is used in present day sales practice, would constitute a package, under the interpretation of the Commodity Law as expressed in Official Opinion No. 99, and if one or several such packages is included in a bulk shipment, each individual package must be marked as to net weight content.
It is our opinion, therefore, and you are accordingly advised that in bulk shipments or deliveries of meat from wholesalers or packers to retailers, consisting of one or more pieces of meat in individual cellophane or liketype wrappings, each piece of meat, so individually wrapped or contained, constitutes a package under the provisions of the Act of July 24, 1913, P. L. 965, as *418amended, 76 PS §§241 to 250, and must be separately-marked as to net weight content and that the requirements of the Commodity Law are not met by marking the aggregate net weight of the several pieces of packaged meat on the bulk container in which the several packages are enclosed.